File No. 812- UNITED STATES OF AMERICA BEFORE THE U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Application for an Order under Section 6(c) of the Investment Company Act of 1940, as amended (“1940 Act”), for an exemption from Sections 2(a)(32), 5(a)(1), 22(d) and 22(e) of the 1940 Act and Rule 22c-1 under the 1940 Act, under Sections 6(c) and 17(b) of the 1940 Act for an exemption from Sections 17(a)(1) and 17(a)(2) of the 1940 Act, and under Section 12(d)(1)(J) of the 1940 Act for an exemption from Sections 12(d)(1)(A) and 12(d)(1)(B) of the 1940 Act In the Matter of PRINCIPAL MANAGEMENT CORPORATION, PRINCIPAL EXCHANGE-TRADED FUNDS and PRINCIPAL FUNDS DISTRIBUTOR, INC. Please send all communications to: John W. Blouch, Esq. Drinker Biddle & Reath, LLP 1treet, N.W. Washington, DC 20005-1209 With a copy to: Michael D. Roughton, Esq. The Principal Financial Group Des Moines, IA 50392-0300 Page 1 of 47 sequentially numbered pages. Exhibit Index appears at p. 41. As filed with the Securities and Exchange Commission on March 22, 2013 I Actively-Managed Exchange-Traded Funds 7 A Applicants and Other Entities 7 1 The Trust 7 2 The Adviser 7 3 The Distributor 7 B The Funds and their Investment Objectives 7 1 The Initial Fund and its Investment Objective 7 2 All Funds and their Investment Objectives 8 3 Benefits of Funds to Investors 9 4 Benefits of Section 12(d)(1) Relief 9 C Capital Structure and Voting Rights; Book Entry 9 D Exchange Listing 10 E Purchases and Redemptions of Shares and Creation Units 10 1 Placement of Orders to Purchase Creation Units 10 a General 10 b NSCC Process, DTC Process and Process for the Funds 13 c Transaction Fees 14 d Timing and Transmission of Purchase Orders 15 2 Payment for Creation Units 16 a General 16 b Global Funds 16 3 Rejection of Creation Unit Purchase Orders 16 4 Redemption 17 5 Pricing of Shares 18 F Dividends, Distributions and Taxes 18 G Shareholder Transaction and Operational Fees and Expenses 19 H Dividend Reinvestment Service 19 I Availability of Information 20 J Sales and Marketing Materials; Prospectus Disclosure 21 K Third Party Broker Dealer Issues 21 II Funds of Actively-Managed Exchange-Traded Funds 22 Page 2 of 47 A The Investing Funds 22 B Proposed Transactions 22 C Fees and Expenses 22 D Conditions and Disclosure Relating to Section 12(d)(1) Relief 22 III Request for Exemptive Relief and Legal Analysis 23 A Sections 2(a)(32) and 5(a)(1) of the 1940 Act 23 B Section 22(d) of the 1940 Act and Rule 22c-1 Under the 1940 Act 24 C Section 22(e) of the 1940 Act 25 D Sections 17(a)(1) and 17(a)(2) 27 E Section 12(d)(1) of the 1940 Act 30 F Sections 17(a), 17(b) and 6(c) 33 G Discussion of Precedent 35 IV Conditions 36 A Actively-Managed Exchange-Traded Fund Relief 36 B Section 12(d)(1) Relief 36 V Procedural Matters 39 Page 3 of 47 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 In the Matter of PRINCIPAL MANAGEMENT CORPORATION, PRINCIPAL EXCHANGE-TRADED FUNDS 650 8th Street Des Moines, IA 50392 and PRINCIPAL FUNDS DISTRIBUTOR, INC. 1100 Investment Blvd. El Dorado Hills, CA 95762 File No. 812- Application for an Order under Section 6(c) of the Investment Company Act of 1940, as amended (“1940 Act”), for an exemption from Sections 2(a)(32), 5(a)(1), 22(d) and 22(e) of the 1940 Act and Rule 22c-1 under the 1940 Act, under Sections 6(c) and 17(b) of the 1940 Act for an exemption from Sections 17(a)(1) and 17(a)(2) of the 1940 Act, and under Section 12(d)(1)(J) of the 1940 Act for an exemption from Sections 12(d)(1)(A) and 12(d)(1)(B) of the 1940 Act Summary of Application In this application (“ Application ”), Principal Management Corporation (“ PMC ”), Principal Exchange-Traded Funds (the “ Trust ”) and Principal Funds Distributor, Inc. (“ PFD ” and, collectively with PMC and the Trust, “ Applicants ”) request an order under Section 6(c) of the 1940 Act for an exemption from Sections 2(a)(32), 5(a)(1), 22(d) and 22(e) of the 1940 Act and Rule 22c-1 under the 1940 Act, under Sections 6(c) and 17(b) of the 1940 Act for an exemption from Sections 17(a)(1) and 17(a)(2) of the 1940 Act, and under Section 12(d)(1)(J) of the 1940 Act for an exemption from Sections 12(d)(1)(A) and (B) of the 1940 Act. Applicants are seeking an order under Sections 6(c) and 17(b) of the 1940 Act for an exemption from Sections 2(a)(32), 5(a)(1), 17(a), 22(d) and 22(e) of the 1940 Act and Rule 22c-l under the 1940 Act (“ Actively-Managed Exchange-Traded Fund Relief ”) to permit the Trust to create and operate an actively-managed investment series of the Trust (the “ Initial Fund ”) that offers exchange-traded shares. As an initial matter, it is important to note that the U.S. Securities and Exchange Commission (“ Commission ” or “ SEC ”) has issued orders on exemptive applications that involved actively-managed exchange-traded funds seeking relief substantially identical to the relief that Applicants are requesting. [1] Page 4 of 47 Applicants request that the order requested herein apply to any future series of the Trust or of other existing or future open-end management companies that may utilize active management investment strategies (“ Future Funds ”). Any Future Fund will (a) be advised by PMC or an entity controlling, controlled by, or under common control with PMC (each such entity and any successor thereto included in the term “ Adviser ”), [2] and (b) comply with the terms and conditions of the Application. The Initial Fund and Future Funds together are the “ Funds. ” Each Fund will operate as an exchange-traded fund (“ ETF ”). The order would permit (i) Shares of the Funds (“ Shares ”) to trade on a Stock Exchange (as defined below) at prices set by the market rather than at net asset value per Share (“ NAV ”); (ii) certain Funds that invest in foreign equity securities to pay redemption proceeds more than seven calendar days after Shares are tendered for redemption; (iii) Shares to be redeemable in large aggregations only (“ Creation Units ”); and (iv) certain affiliated persons of the Trust to buy securities from, and sell securities to, the Funds in connection with the purchase and redemption of Creation Units. Shares of each Fund will be purchased from the Trust only in Creation Units. Creation Units will be separable upon issue into individual Shares, which will be listed and traded at negotiated prices on a national securities exchange as defined in Section 2(a)(26) of the 1940 Act (the “ Stock Exchange ”). The Shares themselves will not be redeemable to the Trust unless combined into a Creation Unit. Applicants are also requesting that the order permit certain investment companies registered under the 1940 Act to acquire Shares beyond the limitations in Section 12(d)(1)(A) and permit the Funds, and any principal underwriter for the Funds, and any broker or dealer registered under the Securities Exchange Act of 1934, as amended (the “ Exchange Act ” and such persons registered under the Exchange Act, “ Brokers ”), to sell Shares beyond the limitations in Section 12(d)(1)(B). Applicants request that any exemption under Section 12(d)(1)(J) from Sections 12(d)(1)(A) and (B) apply to: (1) any Fund that is currently or subsequently part of the same “group of investment companies” as the Initial Fund within the meaning of Section 12(d)(1)(G)(ii) of the 1940 Act as well as any principal underwriter for the Fund and any Brokers selling Shares of a Fund to an Investing Fund, as defined below; and (2) each management investment company or unit investment trust registered under the 1940 Act that is not part of the same “group of investment companies” as the Funds, and that enters into an FOF Participation Agreement (as defined herein) with a Fund (such management investment companies are referred to herein as “ Investing Management Companies ,” such unit investment trusts are referred to herein as “ Investing Trusts ,” and Investing Management Companies and Investing Trusts together are referred to herein as “ Investing Funds ”). Investing Funds do not include the Funds. This relief would permit the Investing Funds to acquire Shares of the Funds beyond the limitations set forth in Section 12(d)(1)(A), and the Funds, their principal underwriters and any Brokers to sell Shares of the Funds to Investing Funds beyond the limitations set forth in Section 12(d)(1)(B) (“ Section 12(d)(1) Relief” ). [1] See, e.g., In the Matter of Franklin Advisers, Inc., et al. , IC Rel. Nos. 30312 (Dec. 19, 2012) (notice) and 30350 (Jan. 15, 2013) (order); In the Matter of AllianceBernstein Active ETFs, Inc., et al. , IC Rel. Nos. 30305 (Dec. 13, 2012) (notice) and 30343 (Jan. 8, 2013) (order); In the Matter of Cambria Investment Management, L.P. and Cambria ETF Trust , IC Rel. Nos. 30302 (Dec. 12, 2012) (notice) and 30340 (Jan. 4, 2013) (order); In the Matter of T. Rowe Price Associates, Inc., et al., IC Rel. Nos. 30299 (Dec. 7, 2012) (notice) and 30336 (Jan. 2, 2013) (order); In the Matter of Salient Advisors, L.P. and Market Shares ETF Trust, IC Rel. Nos. 30254 (Oct. 31, 2012) (notice) and 30281 (Nov. 27, 2012) (order); In the Matter of Legg Mason ETF Trust, et al., IC Rel. Nos. 30237 (Oct. 22, 2012) (notice) and 30265 Nov. 16, 2012) (order); In the Matter of IndexIQ Advisors LLC and IndexIQ Active ETF Trust , IC Rel. Nos. 30166 (Aug. 13, 2012) (notice) and 30198 (Sep. 10, 2012) (order); In the Matter of Arrow Investment Advisers, LLC and Arrow Investments Trust , IC Rel. Nos. 30100 (Jun. 7, 2012) (notice) and 30127 (Jul. 3, 2012) (order); In the Matter of Federated Investment Management Company and Federated ETF Trust , IC Rel. Nos. 30093 (Jun. 1, 2012) (notice) and 30123 (Jun. 26, 2012) (order); In the Matter of Northern Trust Investments, Inc. et al. , IC Rel. Nos. 30045 (Apr. 24, 2012) (notice) and 30068 (May 22, 2012) (order); In the Matter of Huntington Asset Advisors, Inc., et al ., IC Rel. Nos. 30032 (Apr. 10, 2012) (notice) and 30061 (May 8, 2012) (order); In the Matter of RiverPark Advisors, LLC, et al. , IC Rel. Nos. 29840 (Oct. 19, 2011) (notice) and 29863 (Nov. 17, 2011) (order); In the Matter of Russell Exchange Traded Funds Trust, et al. , IC Rel. Nos. 29706 (Jun. 22, 2011) (notice) and 29727 (Jul. 19, 2011) (order); and In the Matter of Eaton Vance Management, et al., IC Rel. Nos. 29591 (Mar. 1, 2011) (notice) and 29620 (Mar. 30, 2011) (order). [2] For purposes of the requested order, a “successor” is limited to an entity that results from a reorganization into another jurisdiction or a change in the type of business organization. Page 5 of 47 The Funds might include one or more ETFs which invest in other open-end and/or closed-end investment companies and/or ETFs (“ FOF ETF ”). For purposes of complying with Section 12(d) of the 1940 Act, an FOF ETF will comply with one of the relevant statutory exemptions, for example, Sections 12(d)(1)(F) or 12(d)(1)(G), alone or in conjunction with Rules 12d1-1, 12d1-2 or 12d1-3. In addition, an FOF ETF may invest in certain other ETFs in different groups of investment companies pursuant to exemptive relief that those ETFs have obtained from Section 12(d)(1). [3] All entities that currently intend to rely on the order are named as Applicants. Any entity that relies on the order in the future will comply with the terms and conditions of the Application. An Investing Fund may rely on the order only to invest in Funds and not in any other registered investment company. In connection with the Section 12(d)(1) Relief sought, Applicants are further requesting relief under Sections 6(c) and 17(b) from Sections 17(a)(1) and (2) to permit a Fund to sell its Shares to and redeem its Shares from, and engage in any in-kind transactions that may accompany such sales and redemptions with, certain Investing Funds of which the Funds are affiliated persons or affiliated persons of affiliated persons. No form having been specifically prescribed for this Application, the Applicants proceed under Rule 0-2 of the General Rules and Regulations of the Commission. [3] In no case, however, will a Fund that is an FOF ETF rely on the exemption from Section 12(d)(1) being requested in this Application. Page 6 of 47 I. Actively-Managed Exchange-Traded Funds A. Applicants and Other Entities 1. The Trust . The Trust is a statutory trust organized under the laws of the State of Delaware and will be registered with the Commission as an open-end series management investment company. The Trust will be overseen by a board of trustees (" Board ") which will maintain the composition requirements of Section 10 of the 1940 Act. Each Fund will adopt fundamental policies consistent with the 1940 Act and will be classified as "diversified" or "non-diversified" under the 1940 Act. Each Fund intends to maintain the required level of diversification, and otherwise conduct its operations, so as to meet the "regulated investment company" (" RIC ") diversification requirements under the Internal Revenue Code of 1986, as amended (" Code "). 2. The Adviser . PMC will be the investment adviser to the Initial Fund. PMC is an Iowa corporation, with its principal office at 650 8th Street, Des Moines, Iowa 50392. PMC is and any other Adviser is or will be registered as an “investment adviser” under Section 203 of the Investment Advisers Act of 1940, as amended (the “ Advisers Act ”), and, subject to the oversight and authority of the Board, will develop the overall investment program for each Fund. The Adviser will arrange and oversee the provision of necessary services for each Fund (including custodial, transfer agency and administration services) and furnish office facilities, equipment, services and executive and administrative personnel necessary for managing the investment program of the Fund. The Adviser may enter into sub-advisory agreements with investment advisers to act as sub-advisers with respect to the Funds (each a “ Subadviser ”). Any Subadviser will be registered under the Advisers Act or not subject to such registration. [4] 3. The Distributor . The Trust will enter into a distribution agreement with one or more distributors (each, a “ Distributor ”). PFD is expected to be the Distributor for the Initial Fund. PFD is a Washington corporation with its principal office at 1100 Investment Blvd., El Dorado Hills, California 95762. PFD is, and each other Distributor for a Fund will be, a Broker and will act as distributor and principal underwriter for one or more of the Funds. Each Distributor will distribute Shares on an agency basis. PFD is, and any other Distributor for a Fund may be, an “affiliated person” as defined in Section 2(a)(3) of the 1940 Act, or an affiliated person of an affiliated person, of the Adviser or any Subadviser. [5] No Distributor is or will be affiliated with any Stock Exchange. B. The Funds and their Investment Objectives 1. The Initial Fund and Its Investment Objective . The Initial Fund will be a series of the Trust. The Trust will file a Registration Statement on Form N-1A, as amended, under the Securities Act of 1933 (the “ Securities Act ”) and 1940 Act for the purpose of registering the Shares of the Initial Fund. The investment objective of the Initial Fund will be to seek to provide a high level of current income as well as long-term capital appreciation. The Initial Fund will seek to achieve its investment objective by investing under normal conditions at least 50% of its net assets in a diversified portfolio of fixed income securities. The Fund will pursue long-term capital appreciation through investments in equity securities and alternative investments such as currencies, volatility indices and master limited partnerships. [4] Any Subadviser will be an “investment adviser” as defined in Section 2(a)(20) of the 1940 Act. [5] Applicants request that the requested order also apply to any Distributor for the Funds for so long as the Distributor continues to comply with the terms and conditions of this Application. For purposes of this Application, the term “Distributor” includes PFD and each other Distributor. Page 7 of 47 2. All Funds and their Investment Objectives . In addition to the instruments described above, each Fund reserves the right to invest in other instruments, including engaging in short sales (“ Short Positions ”), all in accordance with its investment objective and the requirements of the 1940 Act and rules thereunder. Each Fund will consist of a portfolio of securities (including fixed income securities and/or equity securities) and/or currencies traded in the U.S. and/or in non-U.S. markets, assets, and other positions (“ Portfolio Instruments ”). To the extent consistent with other investment limitations, the Funds may invest in ETFs as well as shares of certain exchange-traded products that are not registered investment companies, [6] cash and cash equivalents, mortgage- or asset-backed securities, including “to-be-announced transactions” or “ TBA Transactions ”, [7] and may engage in forward commitment transactions, [8] forward foreign currency contracts, options contracts, futures contracts or swap agreements. [9] Funds may also invest in Depositary Receipts. Depositary Receipts are typically issued by a financial institution (a “ depositary ”) and evidence ownership in a security or pool of securities that have been deposited with the depositary. [10] A Fund will not invest in any Depositary Receipts that the Adviser or Subadviser, as applicable, deems to be illiquid or for which pricing information is not readily available. Each Fund’s investment objective will not be considered to be fundamental and can be changed without a vote of its shareholders. [6] The Funds may invest in exchange-traded products that invest primarily in commodities or currency but otherwise operate in a manner similar to ETFs. The Funds may also invest in exchange-traded notes. [7] A TBA Transaction is a method of trading mortgage-backed securities. In a TBA Transaction, the buyer and seller agree upon general trade parameters such as agency, settlement date, par amount and price. The actual pools delivered generally are determined two days prior to the settlement date. [8] In a forward commitment transaction, the buyer/seller enters into a contract to purchase/sell, for example, specific securities for a fixed price at a future date beyond normal settlement time. [9] If a Fund invests in derivatives: (a) the Board periodically will review and approve (i) the Fund’s use of derivatives and (ii) how the Fund’s investment adviser assesses and manages risk with respect to the Fund’s use of derivatives; and (b) the Fund’s disclosure of its use of derivatives in its offering documents and periodic reports will be consistent with relevant Commission and staff guidance. [10] Depositary Receipts include American Depositary Receipts (“ ADRs ”) and Global Depositary Receipts (“ GDRs ”). With respect to ADRs, the depositary is typically a U.S. financial institution and the underlying securities are issued by a foreign issuer. The ADR is registered under the Securities Act on Form F-6. ADR trades occur either on a Stock Exchange or off-exchange. The Financial Industry Regulatory Authority (“
